UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MOHAMMED NAZIR BIN LEP,
          Petitioner,
                 v.                                            Civil Action No. 09-0031 (JDB)
 BARACK OBAMA, et al.,
          Respondents.


          ORDER GRANTING STAY OF CASE MANAGEMENT SCHEDULE

         Upon consideration of [86] Petitioner's Unopposed Motion to Continue the Stay of

Deadlines Established in the Case Management Order, and finding good cause therefor, it is

hereby

         ORDERED that said motion is granted and that the deadlines established in the Case

Management Order filed April 30, 2010 ("CMO") are stayed; it is

         FURTHER ORDERED that by no later than February 1, 2013, Petitioner shall submit to

the Court a proposed schedule to govern further proceedings in this case and/or a joint status

report on the scheduling of further proceedings in this case; it is

         FURTHER ORDERED that during the pendency of this stay, Petitioner may confer with

Respondents regarding potential discovery pursuant to CMO § I.E.2 or, if necessary, file a single

I.E.2 motion on a schedule to be proposed at the time the motion, if any, is filed; and it is

         FURTHER ORDERED that aside from the stay of the deadlines in the CMO, all other

aspects of the CMO shall remain in full force and effect.

         SO ORDERED.

                                                                      /s/
                                                              JOHN D. BATES
                                                         United States District Judge

Dated: December 6, 2012